Coxe, J.
I have read with care all of the affidavits and papers submitted in this case and have reached the conclusion that the bill of costs and disbursements as taxed by the clerk, February 28,1884, cannot with propriety be reduced. As the stipulation limits the inquiry to the items of that bill, I express no opinion up.on the question as to the right of the ship-keeper to compensation since that day. There should be no delay, however, if the controversy is settled, in -discontinuing the action and restoring the vessel to her proper owner.